          Case 1:20-cv-01224-RDB Document 44 Filed 10/20/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

KNOW YOUR IX, et al.,                          *

     v.                                        *           Civil Action No. RDB-20-01224

ELISABETH D. DEVOS, in her official *
Capacity as Secretary of Education, et al.,
                                            *
    Defendants.

 *        *        *      *      *      *      *       *      *       *      *     *      *

                                            ORDER

    For the reasons stated in the foregoing Memorandum Opinion, it is HEREBY
ORDERED this 20th day of October, 2020 that:
              1. The Motion to Intervene by the Intervenor Defendants the Foundation for
                 Individial for Rights in Education, the Independent Women’s Law Center,
                 and Speech First, Inc. (ECF No. 20) is DENIED AS MOOT;

              2. Defendants’ Motion to Dismiss (ECF No. 34) is GRANTED. Specifically,
                 Plaintiffs’ Complaint is DISMISSED WITHOUT PREJUDICE.

              3. The Clerk of this Court shall CLOSE THIS CASE; and

              4. The Clerk of the Court shall transmit a copy of this Order and accompanying
                 Memorandum Opinion to counsel of record.




                                                            /s/
                                                   Richard D. Bennett
                                                   United States District Judge
